The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-12, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (U.S. Patent Application Publication 2016/0247862, hereinafter referred to as Song). 
As to claim 1, Song teaches 1. A display substrate, comprising: a base substrate; a plurality of first electrodes arranged in an array on the base substrate ; and a pixel defining layer defining a plurality of openings on the base substrate; the plurality of openings overlapping the plurality of first electrodes respectively; wherein the pixel defining layer comprises a plurality of first pixel defining units and a plurality of second pixel defining units; and the plurality of first pixel defining units are separated from one another. [Fig. 1~2; ¶0022 for example]
As to claim 2, Song teaches 2. The display substrate of claim 1, wherein one of the plurality of first pixel defining units has a hydrophilic side surface; one of the plurality of second pixel defining units has a hydrophobic side surface; the hydrophilic side surface and the hydrophobic side surface face a same opening, and the hydrophilic side surface is between the base substrate and the hydrophobic side surface. [Fig. 1~2; ¶0022 for example]
As to claim 3, Song teaches 3. The display substrate of claim 1, wherein orthographic projections of the plurality of first pixel defining units on the base substrate overlap orthographic projections of the plurality of first electrodes on the base substrate respectively. [Fig. 2a]
As to claim 4, Song teaches 4. The display substrate of claim 3, wherein the orthographic projections of the plurality of first pixel defining units on the base substrate fall within the orthographic projections of the first electrodes on the base substrate respectively. [Fig. 2a]
As to claim 5, Song teaches 5. The display substrate of claim 1, wherein the plurality of first pixel defining units are separated from one another by the plurality of second pixel defining units. [Fig. 2b]
As to claim 6, Song teaches 6. The display substrate of claim 1, wherein orthographic projection of one of the plurality of first pixel defining units on the base substrate encloses a first opening area. [Fig. 2]
As to claim 7, Song teaches 7. The display substrate of claim 1, wherein the plurality of second pixel defining units are directly in contact with one another. [Fig. 2a]
As to claim 8, Song teaches 8. The display substrate of claim 6, wherein orthographic projection of one of the plurality of second pixel defining units on the base substrate encloses a second opening area. [Fig. 2]
As to claim 9, Song teaches 9. The display substrate of claim 8, wherein an area of the first opening area is smaller than or substantially equal to an area of the second opening area. [Fig. 2]
As to claim 10, Song teaches 10. The display substrate of claim 1, wherein the plurality of first pixel defining units comprises a hydrophilic material and the plurality of second pixel defining units comprises a hydrophobic material. [Fig. 1~2; ¶0022 for example]
As to claim 11, Song teaches 11. The display substrate of claim 1, wherein a maximum distance from a point on the hydrophilic side surface to the first electrode is in a range of about 0.5 μm to about 2μm. [¶0026]
As to claim 12, Song teaches 12. The display substrate of claim 1, wherein a maximum distance from a point on the hydrophobic side surface to the first electrode is in a range of about 0.6 μm to about 4μm. [¶0026]
As to claim 19, Song teaches 19. A display apparatus, comprising: the display substrate of claim 1; an organic emitting layer in at least one of the plurality of openings; and a second electrode on the organic emitting layer. [¶0026]
As to claim 20, Song teaches 20. The display apparatus of claim 19, wherein a thickness of the organic emitting layer is smaller than or substantially the same as the maximum vertical distance from the point on the hydrophilic side surface to the first electrode. [Fig.6~7]
Conclusion
Claims 1-12, 19-20 are rejected as explained above.
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is (571) 270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-24292429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAEHWAN OH/
Primary Examiner, Art Unit 2816